Citation Nr: 0404731	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-09 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 RO decision, which denied the 
veteran's claim of service connection for retinitis 
pigmentosa.  

The Board notes that this appeal is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran and his representative if further 
action is required on his part.


REMAND

The veteran claims that the onset of the manifestations of 
his diagnosed retinitis pigmentosa, which led to blindness, 
was during his period of military service from June 1968 to 
June 1970.  He maintains that during active duty he realized 
that his night vision was not as good as the other soldiers.  
He claimed that during the daytime he had to always wear 
sunglasses because bright lights hurt his eyes.  He stated 
that he went for checkups for his eyes on several occasions 
during service but that as nothing was done and he was not 
issued dark glasses he purchased them on his own.  

In support of his claim, statements of the veteran's wife and 
brother were submitted in August 2002.  His wife indicated 
that she met the veteran in early 1970 and that ever since 
she has known him he had had great difficulty seeing at night 
and often complained about the bright lights bothering him as 
he drove.  The veteran's brother indicated that he noticed 
the veteran's vision difficulties with bright lights and 
sunlight during the veteran's military leaves and after his 
military discharge (i.e., in the latter part of 1969 and 
early 1970).  

A preliminary review of the medical evidence of record shows 
that there were no complaints or diagnosis referable to 
vision during the veteran's military service.  On a pre-
induction physical examination in March 1968, his visual 
acuity, uncorrected, was evaluated as 20/25 on the right and 
20/30 on the left.  On a separation physical examination in 
May 1970, his visual acuity, uncorrected, was evaluated as 
20/40 on the right and 20/30 on the left; his visual acuity, 
corrected, was 20/20 bilaterally.  

Post-service, the private and VA medical records in the 
claims file show that the veteran was initially diagnosed 
with retinitis pigmentosa in 1988 and was thereafter treated 
for this condition, which eventually resulted in blindness.  

The veteran's claim for service connection for blindness due 
to retinitis pigmentosa was received by the RO in July 2002.  
In that claim, the veteran stated that he was not aware until 
recently that service connection for retinitis pigmentosa was 
even possible because it is considered an hereditary disease.  

The veteran underwent a VA examination in February 2003 to 
ascertain the etiology of his current eye disability.  The 
examiner was specifically requested by the RO to provide an 
opinion, with rationale, as to whether any visual changes in 
service were related to the current eye disability.  After an 
examination at which the veteran's claims file was noted to 
have been available, the examiner diagnosed the veteran with 
retinitis pigmentosa and legal blindness.  In an addendum 
note consisting of a single sentence, the examiner opined 
that the veteran's retinitis pigmentosa "causing visual 
disability is related to conditions noted during military 
service time." 

The Board notes, however, that the examiner did not furnish, 
as requested, any rationale for her opinion relating the 
veteran's current retinitis pigmentosa to service.  Moreover, 
it is not clear what "conditions" in service were 
manifestations of the veteran's present eye disability, and 
upon what evidence or information the examiner based her 
opinion.  

In light of the inadequacies of the VA examination, it is the 
Board's opinion that a supplemental opinion should be sought 
to clarify the matter of the etiology of the veteran's 
retinitis pigmentosa.  

Furthermore, the record indicates that the veteran was in 
receipt of Social Security disability benefits on account of 
his blindness.  Prior to affording the veteran a VA 
examination, the RO should attempt to obtain the records that 
the Social Security Administration (SSA) relied upon in 
making the award, as such records may be relevant to the 
veteran's VA claim.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Also, in his claim received in July 2002 the veteran stated 
that after service he worked for the Chevron Corporation who 
required him to obtain an eye examination in about 1975, at 
which time he was told he needed prescription glasses.  He 
stated that thereafter he required a new eye examination on 
an annual basis to reassess his prescription.  Prior to 
affording the veteran a VA examination, the RO should attempt 
to obtain these private records, as well as any other 
additional pertinent treatment records indicated by him.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where he has 
been examined or received treatment for 
eye disability since his discharge from 
service, to include the Chevron 
Corporation.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records that are not 
already of record.

2.  The RO should contact the Social 
Security Administration and obtain copies 
of the SSA decision awarding the veteran 
disability benefits and all medical and 
other records considered by the SSA in 
the disability award.

3.  The RO should refer the claims folder 
to the VA examiner who evaluated the 
veteran in February 2003.  The RO should 
request that the examiner furnish a 
supplemental opinion as to the etiology 
of the veteran's currently present 
retinitis pigmentosa, providing rationale 
for her opinion and identifying that 
evidence upon which she relied in 
rendering her opinion.  If the examiner 
deems that another examination is 
necessary in order to provide the 
supplemental opinion, then the veteran 
should be afforded an eye examination.

If the previous examiner is unavailable, 
the veteran should be afforded a VA eye 
examination to determine the etiology of 
his currently present retinitis 
pigmentosa.  The claims file should be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should furnish an opinion, with 
rationale, as to the medical probability 
(i.e., is it less than likely, at least 
as likely, or more likely than not) that 
the veteran's retinitis pigmentosa 
initially manifested during his period of 
active service from June 1968 to June 
1970.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
service connection for retinitis 
pigmentosa.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



